DISMISS and Opinion Filed October 6, 2015.




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00952-CV

                             IN THE INTEREST OF A.W., A CHILD

                        On Appeal from the 304th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. 08-00843-W

                               MEMORANDUM OPINION
                             Before Justices Lang, Evans, and Whitehill
                                      Opinion by Justice Lang
          In a letter dated August 18, 2015, the Court questioned its jurisdiction over this appeal.

Specifically, there does not appear to be an appealable order. We instructed appellant to file a

letter brief addressing our jurisdictional concern and gave appellee an opportunity to respond.

          This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 39
S.W.2d 191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and all claims.

See id.

          On June 9, 2015, the trial court signed a bench warrant directing the Warden of the

Institutional Division of the Texas Department of Criminal Justice, Huntsville, Texas deliver

appellant to the Sheriff of Dallas County for a hearing on June 24, 2015. Appellant was not

present at the hearing. In the notice of appeal, appellant complains about the failure of the Dallas
County Sheriff’s Department to transport him to the hearing in accordance with the bench

warrant.

       Appellant is not appealing from a final judgment or any appealable interlocutory order.

In his jurisdictional brief, appellant failed to address the absence of an appealable order.

Because there is no appealable order, this Court lacks jurisdiction. See Lehmann, 39 S.W.3d at

195. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE
150952F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.W., A CHILD                   On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-15-00952-CV                                 Trial Court Cause No. 08-00843-W.
                                                   Opinion delivered by Justice Lang. Justices
                                                   Evans and Whitehill participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Terri J. Jennings recover her costs of this appeal from
appellant Senrick S. Wilkerson.


Judgment entered this 6th day of October, 2015.




                                             –3–